Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 26, 2020

                                     No. 04-20-00265-CV

                         DON KRUEGER CONSTRUCTION CO.,
                                   Appellant

                                               v.

                     POTEET INDEPENDENT SCHOOL DISTRICT,
                                   Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                            Trial Court No. 16-03-00196-CVA-A
                         Honorable Russell Wilson, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs are
taxed against appellant. See TEX. R. APP. P. 42.1(d).

       It is so ORDERED on August 26, 2020.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this August 26, 2020.

                                                _________________________________
                                                Michael A. Cruz, Clerk of Court